Exhibit 10.13

 

December 1, 2016

 

Robert Censullo
25 Eastmans Road

 

Parsippany, NJ 07054

 

Dear Robert:

 

This letter agreement (the “Agreement”) sets forth our agreements regarding the
termination of the Severance Agreement between you and Wireless Telecom Group,
Inc. (the “Company”) dated June 14, 2013 (the “Severance Agreement”), your
ceasing to serve as Chief Financial Officer of the Company (“CFO”), the
possibility that you may be offered the position of Controller, and your
eligibility for severance payments if you are not offered the Controller
position.

 

As you know, the Severance Agreement provides for a specified Severance payment
and Continuation of Benefits to you if your employment is terminated by the
Company for a reason other than death, permanent disability or Cause, or if you
resign for Good Reason (as those capitalized terms are defined in the Severance
Agreement) within 18 months after a Change in Control (as defined in the
Wireless Telecom Group, Inc. 2012 Incentive Compensation Plan); the Company has
informed you that it has decided to terminate your employment as CFO; and a
Change in Control has not occurred, nor is any Change in Control event pending,
as of the date of this Agreement. The Company has proposed, and you have agreed,
to terminate the Severance Agreement in consideration for your being offered
either the Controller position or severance pursuant to this Agreement.
Accordingly, you and the Company agree that the Severance Agreement shall be
terminated, and that you waive any right under the Severance Agreement to
receive a Severance payment and Continuation of Benefits, effective as of the
date you sign this Agreement (“Signing Date”).

 

Your employment as CFO will terminate on or about January 2, 2017. If you are
offered the Controller position and accept that offer, then this Agreement will
govern the terms and conditions of such employment. Your employment is on an
at-will basis, meaning that you may resign at any time for any or no reason, and
the Company similarly may end the employment relationship at any time for any or
no reason. You will be paid salary, initially at the rate of One Hundred Sixty
Thousand Dollars ($160,000.00) per year, which is subject to all required
withholdings and deductions, and is payable in accordance with the Company’s
normal payroll practices. In addition to your salary, you will be eligible to
participate in the Company’s Officer Incentive Compensation Plan (“OICP”) in
2017, subject to the terms and conditions set forth in the OICP as may be
amended from time to time. For 2017, your target bonus will be 25% of your
salary. You will continue to be eligible to participate in Company employee
benefit plans in accordance with the terms of those plans, but the Company will
not pay you a car allowance nor provide a company owned car.

 

If you are not offered the Controller position, or you decline to accept that
offer, then, subject to your signing and not revoking a general release in a
form acceptable to the Company, you will be paid “Severance” for the portion of
the 180 day period starting on the Signing Date and ending on the six-month
anniversary of the Signing Date that you are not employed by the Company (the
“Severance Period”). Your gross Severance payment will be an amount equal to
multiplying the salary rate of $160,000 per year by the fraction in which the
numerator is the number of days in the Severance Period and the denominator is
365, which will be paid monthly during the Severance Period in substantially
equal installments beginning on the first payroll date in 2017 that is at least
five (5) business days after the general release becomes binding and
non-revocable, subject to any deferral requirements of Internal Revenue Code
Section 409A.

 



Kindly indicate your acceptance of this Agreement by signing a copy of this
letter and returning it to me.

 

    Very truly yours,               Wireless Telecom Group, Inc.                
    By: /s/ Timothy Whelan              Timothy Whelan               Chief
Executive Officer  

 

ACCEPTED AND AGREED TO:

 

/s/Robert Censullo_______________
Robert Censullo

 

December 1, 2016_______________

Date

2